DETAILED ACTION
This Action is in consideration of the Applicant’s response on March 21, 2022.  Claims 1, 2, 8 – 10, 16, 17, 19, 20, and 23 – 25 are amended by the Applicant.  Claims 1 – 25, where Claims 1, 9, 17, 19, and 21 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
	Applicant’s arguments filed March 21, 2022 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claim 1, Kim does not disclose or suggest “wherein implementing end-to-end encryption further comprises: negotiating a shared secret with the subscriber; and generating an encrypted key for the subscriber, based on the shared secret.”
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), The Applicant appears to argue that the claimed limitation of “negotiating a shared secret” is not analogous to some of the parameters used to generate encryption keys described in Kim, such as the random number [See Remarks, Pg. 12, last Para.].  However, the Applicant merely recited the cited passages of Kim and alleges none of the cited parameters explicitly discloses the claimed features of “negotiating a shared secret with the subscriber” [See Remarks, Pg. 12-13].
	The Office reminds the Applicant that the pending claims must be "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)].  
The claimed limitation of “negotiating a shared secret with the subscriber” does not specifically indicate how the negotiation occurs (e.g., various steps) or what the shared secret specifically entails.  The claimed limitation does not differentiate from the random number described in Kim that is sent from the publisher to the subscriber, which is used to encrypt the publishing key via AES, resulting in the session key [Fig. 6; Para. 0039].  Kim clearly discloses that a random number is shared by the publish with the subscriber [Fig. 6, Para. 0039].
Furthermore, the claimed limitation of “generating an encrypted key for the subscriber, based on the shared secret” does not specify which key is encrypted, how it is encrypted or what the encrypted key is used for.  The claimed limitation does not differentiate from the Kim system which generates the session key by encrypting the publishing key via AES with the random number [Fig. 6; Para. 0039].  Therefore, the claims are anticipated by the prior art.
No other arguments are presented by the Applicant regarding the other claims and relies on the arguments presented for Claim 1 [See Remarks, Pg. 13-14].  The Office reiterates the arguments above.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 7, 9 – 15, and 17 – 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2014/0129838 (hereinafter “Kim”).
2.	Regarding Claims 1, 9, 17, 19, and 23, Kim discloses of a computer system (Claim 9) for a publish/subscribe (pub/sub) messaging system [Abstract; Para. 0005, 0029; message broker (the message broker can be interpreted as the middleware system and the key management system for Claims 19 and 23)], the computer system comprising:
a processor set [Fig. 8; Para. 0047]; and 
one or more computer readable storage media [Fig. 8; Para. 0047]; 
wherein:
the processor set is structured, located, connected and/or programmed to run program instructions collectively stored on the one or more computer readable storage media [Fig. 8; Para. 0047 (Claim 17)]; and
the program instructions include instructions programmed to perform [Fig. 8; Para. 0047 (Claim 1)]:
identifying a subscriber of a pub/sub messaging system [Fig. 5; Para. 0034-35]; 
retrieving a stored encrypted key for the identified subscriber of the pub/sub messaging system [Para. 0035, 0037; long-term keys];
communicating the retrieved encrypted key to a user of the pub/sub messaging system [Para. 0037]; and
implementing end-to-end encryption of messages of the pub/sub messaging system based on key-groups [Para. 0005, 0035], wherein implementing end-to-end encryption further comprises:
negotiating a shared secret with the subscriber [Fig. 6; Para. 0039; random number sent from the publisher to the subscriber]; and
generating an encrypted key for the subscriber, based on the shared secret [Fig. 6; Para. 0039; generates the session key, by encrypting the publishing key via AES with the random number, used to transmit a message the subscriber].
3. 	Regarding Claims 2, 10, 20, and 24, Kim discloses the limitations of Claims 1, 9, 19, and 23 above.  Kim further discloses that implementing end-to-end encryption further comprises:
storing the encrypted key for the subscriber of the pub/sub messaging system [Para. 0037-39; session key used to encrypt message].
4. 	Regarding Claims 3, 11, and 21, Kim discloses the limitations of Claims 1, 9, and 19 above.  Kim further discloses of identifying a key-group for a subscriber of the pub/sub messaging system based on a heuristic of the pub/sub messaging system [Para. 0029, 0037-38, see Table 1; e.g., group identity, publisher ID, subscriber ID].
5.	Regarding Claims 4, 12, and 22, Kim discloses the limitations of Claims 1, 9, and 19 above.  Kim further discloses that the heuristic of the pub/sub messaging system is based on a factor selected from the group consisting of a subscription persistence [Para. 0032, 0043; key-group is based on subscription security and resilience], a lifetime of an existing subscription, and a lifetime of a previous subscription.
6.	Regarding Claims 5 and 13, Kim discloses the limitations of Claims 1 and 9 above.  Kim further discloses of communicating with publishers and subscribers of the pub/sub messaging system [Para. 0034-35]; and 
subscribing to topics based on communications from the publishers and subscribers of the pub/sub messaging system [Para. 0035].
7.	Regarding Claims 6 and 14, Kim discloses the limitations of Claims 1 and 9 above.  Kim further discloses validating a certification chain of a publisher or subscriber of the pub/sub messaging system [Para. 0003, 0027].
8. 	Regarding Claims 7 and 15, Kim discloses the limitations of Claims 1 and 9 above.  Kim further discloses of notifying a publisher of the pub/sub messaging system that a subscriber of the pub/sub messaging system has not been supplied with new keys during a re-keying procedure [Para. 0032, 0035].
9.	Regarding Claim 18, Kim discloses the limitations of Claim 17 above.  Kim further discloses that the computer program product is a computer system [Fig. 8; Para. 0047; message broker]; and 
the computer program product further comprises a processor set structured and/or connected in data communication with the one or more computer readable storage media so that the processor set executes computer instructions collectively stored on the one or more computer readable storage media [Fig. 8; Para. 0047].
10.	Regarding Claim 25, Kim discloses the limitations of Claim 23 above.  Kim further discloses of identifying, by the key management system, a key-group for a subscriber of the pub/sub messaging system based on a heuristic of the pub/sub messaging system [Para. 0029, 0037-38, see Table 1; e.g., group identity, publisher ID, subscriber ID]; wherein the heuristic of the pub/sub messaging system is based on a factor selected from the group consisting of a subscription persistence [Para. 0032, 0043; key-group is based on subscription security and resilience], a lifetime of an existing subscription, and a lifetime of a previous subscription.
Claim Objections
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496